
	
		VI
		110th CONGRESS
		1st Session
		S. 419
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Esidronio Arreola-Saucedo, Maria Elna
		  Cobian Arreola, Nayely Bibiana Arreola, and Cindy Jael
		  Arreola.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law or any order,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Bibiana
			 Arreola, and Cindy Jael Arreola shall be deemed to have been lawfully admitted
			 to, and remained in, the United States, and shall be eligible for issuance of
			 an immigrant visa or for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255).
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 applications for issuance of immigrant visas or the applications for adjustment
			 of status are filed with appropriate fees within 2 years after the date of
			 enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of immigrant visas to
			 Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Bibiana Arreola,
			 and Cindy Jael Arreola, the Secretary of State shall instruct the proper
			 officer to reduce by 4, during the current or subsequent fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 the aliens' birth under section 202(e) or 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(e), 1153(a)), as applicable.
			
